GRIER, Circuit Justice.
It is a maxim of the civil as well as the common law. and a rule absolutely necessary for the maintenance of the public welfare, “that the judgment of a court of competent jurisdiction, while it remains unreversed, is conclusive between the parties and privies thereto, so as to estop them from again litigating a fact once tried or found.” If it were otherwise, there would be no end to litigation. This rule is equally applicable to suits which affect the title to real as to those respecting personal property. A verdict and judgment in a writ of entry or a writ of right, were as conclusive in their effects, as they were in actions of debt, trespass or trover. But when the action of ejectment was substituted for real actions, by the ingenious fiction of a lease, entry and ouster, and the recovery of a fictitious term of years, it is plain, that Though *705in fact the same issue might be tried between the same real parties, yet the record would exhibit an entirely different issue between different parties: so that the verdict and : judgment on a lease, entry and ouster of John Doe would not technically be pleaded in bar to another ejectment, where the lease, &c., were to Kicbard Roe.
From such technical reasoning upon the fictitious forms of the action of ejectment has arisen this anomaly in the common law, and not (as has been sometimes mistakenly asserted) from any distinction made by the common law, in favour of real property. Indeed, no good reason can be given why the solemn judgment of a court of competent juridiction should be conclusive on personal rights valued at millions, and inconclusive when the title to realty, worth but an hundred, is in litigation.
But great as the evils of endless and vexatious litigation thus introduced by means of legal fictions, were, courts of equity were at first slow to interfere; Lord Cowper having, in a celebrated case (Lord Bath v. Sherwin, Finch, Prec. 2G1,10 Mod. 1), refused to interfere by injunction, where five several verdicts and judgments in ejectment had been rendered in favour of one party. But this decision -was overruled by the house of lords, and a perpetual injunction was decreed. 4 Brown, Pari. Cas. (2d Ed., 1803), 373. The ground of the decision undoubtedly was, that this was the only adequate means of suppressing oppressive litigation, and hindering irreparable mischief. This doctrine has ever since been steadily adhered to by courts of equity: and now wherever a right has been satisfactorily established at law, a court of equity will interfere to prevent further litigation, without inquiring particularly what number of trials in ejectment have taken place. Leighton v. Leighton, Id. 378, and 1 P. "VVms. 071-073. See Story, Eq. Jur. § 859.
In Pennsylvania (till lately) they had no courts of general equity jurisdiction, which could give a remedy against vexatious litigation - by injunction, or by compelling the transfer or cancellation of an outstanding fraudulent or void deed, which might cast a shadow over the title of the true owner, and be used to his annoyance.
To remedy, in some measure, this evil arising from the want of tribunals with sufficient powers to administer equity, the act of the legislature of April 13th, 1807, was passed, which constitutes the real ground of defense in this case. It is not necessary to criticise' the very peculiar language of this act. It has been construed to mean, that two verdicts and judgments between the same parties or privies and on the same title, shall be conclusive of the right, and a bar to any further actions. By thus making two verdicts and judgments in favour of one party. a bar or estoppel which might be pleaded in a court of law to another action between the sama parties, a’ partial remedy was afforded for the evils arising from want of á court of equity. But in this court, which has full powers to give an equitable remedy against oppressive litigation, it by no means follows, that a party can have no other remedy than that given by a court of law under this statute. A litigious claimant of land may annoy the owner forever, and evade the estoppel provided by this act, by pursuing the course which the respondent in this case has seen fit to pursue. He may bring his ejectment, have a full hearing before a court and jury, and when the court has pronounced his title insufficient in law to entitle him to a verdict, he may take a nonsuit, and renew his litigation; speculating on the possible chances of a change of judges or of the law, or hoping to extort from his adversary the price of peace. The act of 1807 was not passed to confer a right of harassing another forever with litigation, provided the party can evade two verdicts and judgments, but to give a legal remedy, defective indeed, but better than none. Equity is a part of the common law of Pennsylvania; but for want of proper tribunals it is often very defectively administered. Hence (till lately) partnership accounts could be settled only in the antiquated action of account-render; there was no mode of compelling a discovery; there was no power to order the delivery or concealment of fraudulent deeds. Specific execution of a contract could not be enforced ex'cept by conditional verdicts in actions of covenant and ejectment. Certain of the courts of law have lately been entrusted with powers to remedy some of these defects arising from want of a court of general equity ju- . risdiction; but as to most of them, equity is ' still administered with the defective and . cumbrous machinery of a court of law. But the courts of the United States, laboring under none of these difficulties, through defect of power, have always administered equity in this state, as fully as in others, and have, therefore, never adopted the practice of the Pennsylvania courts of endeavoring to administer it indirectly and defectively through the forms of legal actions. Hence we decree and compel the specific .execution of a contract as a court of chancery, and not by an action of ejectment on an equitable title, or pursuing any of the other special and defective methods of giving equitable remedy, which necessity has compelled the legislature or courts of Pennsylvania to invent or adopt.
Our inquiry in the present case will, therefore, be, not, what remedy the courts of Pennsylvania could give to the complainant, or whether he has shown a statute bar as against the respondent (for then he would have no need to come into a court of equity); but, whether he has shown a case, which entitles him to relief from this court sitting as' a court of chancery with full power to administer equity. Or, in other words, has the complainant so satisfactorily established his *706title at law, as to entitle him to invoke the aid of this court to suppress and prevent further litigation of the same question? (His honour here went into a minute review of the cases brought in the state courts, and of the ejectment first brought in this court. And while he stated that this court did not feel called upon to enter into argument, to justify the opinions of the supreme court of Pennsylvania affirming the validity of Craft’s title, he yet reviewed the facts of those cases minutely, and of the proceedings to account and of the first ejectment in this court, and expressing the entire concurrence of this court in the principles on which these cases were founded, continued as follows:) That the complainant is entitled to the remedy prayed for in his bill, we think, cannot admit of a doubt. His title has, in fact, been three times declared valid by the courts of law as against the claim set up by the respondent. The complainant is now harassed with a fourth ejectment on the desperate speculation, that possibly the courts of the United States may be persuaded to overrule and reverse the decision of the supreme court of Pennsylvania on a question of title to real property depending on the peculiar laws of that state. The purchase and sale of stale and desperate claims for the purpose of speculation and litigation, by persons out of possession, has become so frequent, that we have constant cause for regret, that Pennsylvania has not adopted the ancient doctrine of the common law on the subject of maintenance and cham-perty.
We are of dpinion, therefore, that the complainant is entitled to the relief prayed for,—
1st. Because his title as against that under which the respondent claims, has been thrice tried at law and decided in his favour. Twice by the supreme court of Pennsylvania, and once by this court.
2nd. Because the judgment of the supreme court, affirming the title of complainant, and adjudging the deed of Mr. Wilkins to be void, lias been made the foundation of a settlement in a chancery suit and its correctness acknowledged by the administrator and his pretended assignees, under whom the respondent here claims.
3rd. Because Mr. Wilkins after the proceedings we have stated, is estopped from setting up a claim to the land as his own, or affirming the validity of the deed to him; and the respondent in so doing, is making a fraudulent use or rather abuse of the assignment which has been purposely drawn in such form as to show that Mr. Wilkins, the administrator, laid no claim to this property and did not consider himself as transferring any.
4th. Because this court fully concur in the correctness of the decisions at law on the title in question.
And this court doth accordingly hereby order, adjudge and decree: That the ejectment suit now pending on the law side of this court, commenced by the respondent against the complainant, be enjoined, and all further proceedings thereon be stayed, and that said respondent pay all costs incurred in said suit; and that respondent be enjoined from commencing or prosecuting any other action of ejectment against the said complainant, his lessees, alienees or heirs for the tract of land described in said bill of complaint, under any title or pretence of title, vested in complainant at the time of the filing of the bill in this case, or at the time of instituting the action of ejectment hereby enjoined. And further that the respondent do release and convey to the complainant, his heirs and assigns, all right, title, claim or demand whatsoever of said respondent to the land in dispute vested in him by.and under the deeds in the bill of complaint stated and described, by a deed 'duly executed and acknowledged, and to be filed in this court within thirty days from the date of this decree. And that said deed when filed shall be recorded in the recorder’s office of Alleghany county. And that in default of the said .respondent’s executing and filing such deed within thirty days from the filing of this decree, the clerk of this court is hereby appointed master and commissioner of this court to make, execute and acknowledge such a deed of release, and have the same recorded. And that all the costs of this suit, including those of the said releases and recording the same, be paid by the said respondent.